DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive. Applicant asserts that amended claim 1 is novel over the prior art of record. Examiner notes rejection of amended claim 1 under 35 USC 112 as outlined above. Examiner agrees that Chatot discloses a visible or an audible alarm, but not both a visible and an audible alarm. However the use of both simultaneously would be an obvious addition to one of ordinary skill in the art at the time of filing. In addition, Atkinson is relied upon to teach this feature. Examiner disagrees that Chatot doesn’t disclose regulating a dryer (in addition to initiating the fire suppression system (please see [0011, 0027, 0029]). Examiner agrees that Chatot does not disclose a passively triggered system coupled to a fire suppression sensor. However, it is noted that examiner couldn’t find this limitation taught in applicant’s disclosure as initially filed. Examiner requests applicant to point to the enabling disclosure in any future prosecution of the invention. Also, Atkinson is relied upon to teach this feature. Examiner agrees that Chatot doesn’t disclose an air flow sensor. However Asciolla is relied upon to teach the feature. Examiner acknowledges that Asciolla may not teach a temperature sensor, however, the reference is not relied upon to teach that feature. Examiner acknowledges that Asciolla may not teach a passively triggered fire suppression system coupled to at least one fire suppression sensor, however, the reference is not relied upon to teach that feature. Further, it is not clear that applicant teaches this feature either (please see rejection under 35 USC 112(a) above). Examiner agrees that Chatot attempts to mitigate the damage caused by fire. The temperature sensor of Chatot activates when the temperature exceeds a given value indicating the presence of a fire already in progress. However, redundancy of prevention measures would have been obvious to one of ordinary skill in the art at the time of filing. Examiner notes applicant’s disclosure of audible and visual alarms (built in redundancy) as a case in point. Applicant's arguments filed with respect to dependent claims now depending from an allowable independent claim 1 have been fully considered but they are not persuasive.  Please see the rejection of independent claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 6, 8 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites a passively triggered fire suppression system (i.e. no need for sensor or controller assist) coupled to at least one fire suppression sensor. Examiner can find disclosure for either system in applicant’s specification, but not both system types coupled together.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6, 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the temperature sensor, air flow sensor, and the at least one fire suppression sensor are configured to regulate the temperature inside the dryer. It is not clear from applicant’s specification that the air flow sensor regulates the temperature inside the dryer and triggers an alarm based on temperature. In order to expedite prosecution examiner will infer applicant intended to recite that the temperature sensor is configured to regulate the temperature as disclosed in applicant’s published specification paragraphs [0011-0014].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chatot (US 2009/0159301) in view of Asciolla (US 2015/0322617) and Atkinson (US 2020/0147426).
Chatot discloses a system comprising: a dryer; a temperature sensor positioned to measure a temperature inside the dryer or associated ductwork (claim 3) wherein the temperature sensor is coupled to an alarm system [0019]; and a fire suppression system positioned to suppress fires within the dryer or associated ductwork (claim 1); the fire suppression system positioned to suppress fires within the dryer or associated ductwork [0005] wherein the at least one fire suppression sensor is coupled to the alarm system ([0005, 0006, 0019], alarms connected to controller which is in communication with the alarm signal); and the temperature sensor, and the at least one fire suppression sensor are configured to regulate the temperature inside the dryer and trigger an alarm state when the temperature inside the dryer exceeds a threshold temperature and/or the air flow in the dryer exhaust network drops below a threshold air flow ([0011, 0027, 0019, 0029], multiple sensors disclosed).
Chatot discloses the claimed invention except for an air flow sensor positioned to measure an air flow from the dryer or through associated ductwork; wherein the air flow sensor is coupled to the alarm system; the air flow sensor configured to trigger an alarm state when the air flow in the dryer exhaust network drops below a threshold air flow.  Asciolla teaches air flow sensor positioned to measure the air flow from the dryer or through associated ductwork (abstract); wherein the air flow sensor is coupled to the alarm system [0009]; the air flow sensor configured to trigger an alarm state when the air flow in the dryer exhaust network drops below a threshold air flow [0009] in order to detect a hazard condition prior to the precipitation of the event or in the alternative to provide a redundant system of signaling an alarm should the primary method be disabled in the calamity.  Chatot would benefit equally from detecting a hazard condition prior to the precipitation of the event.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Chatot with air flow sensor positioned to measure the air flow from the dryer or through associated ductwork; wherein the air flow sensor is coupled to the alarm system; the air flow sensor configured to trigger an alarm state when the air flow in the dryer exhaust network drops below a threshold air flow as taught by Asciolla in order to detect a hazard condition prior to the precipitation of the event or in the alternative to provide a redundant system of signaling an alarm should the primary method be disabled in the calamity.
Chatot discloses the claimed invention except for a passively triggered fire suppression system coupled to at least one fire suppression sensor, wherein the alarm system comprises both an audible and a visible alert. Atkinson teaches a passively triggered fire suppression system coupled to at least one fire suppression sensor [abstract, 0013-0014], wherein the alarm system comprises both an audible and a visible alert [0108] in order to provide redundant control mechanisms to further reduce the probability of a dryer fire getting out of control. Chatot would benefit equally from further reducing the probability of a dryer fire getting out of control. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Chatot with a passively triggered fire suppression system coupled to at least one fire suppression sensor, wherein the alarm system comprises both an audible and a visible alert as taught by Atkinson in order to further reduce the probability of a dryer fire getting out of control. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762